The Recorder thought that as this was a matter ap*246peering on the face of the Record, of which the defendant might avail himself, if convicted, that it would be better f ’ , . ’ „ , to have the case go to the jury upon the tacts.
^ter the testimony was closed, it was submitted by the respective counsel without summing up.
The Recorder, after bringing to view the preminen* facts, charged the jury, that if they believed, from the circumstances, that the defendant obtained the $350 from the Companj'-, the amount of the machine,.knowing the allegation in the affirmation, of its destruction by fire, to be false, it would be their duty to convict him. If there was a.mistake, on his part, they ought to acquit him.
The jury retired, and in about three hours returned with a verdict of not guilty.
Note.—The conclusion of an indictment, for obtaining a check by false pretences, stated, in effect, that the defendant obtained a check for $3,122 67, on the Union Bank of the value of $3,122.67, which said, check in the following words and figures, (setting forth a check for 3,162 67, in hese verba; the check produced in evidence, being for $3,162 67,) Quere. Is such an indictment good %